Honorable Reynaldo S. Cantu, Jr. Criminal District Attorney Cameron County Hall of Justice 974 E. Harrison Street Brownsville, Texas 78520
Re: Whether a municipal parking regulation is a criminal law
Dear Mr. Cantu:
You have asked whether a municipal regulation governing parking in metered spaces is a criminal law in Texas.
Your office informs us that citations for illegal parking are issued pursuant to city regulations. The citations are attached by city personnel to illegally parked cars and charge their owners with parking in violation of city regulations. The owner must appear in municipal court to answer to the charge. Brownsville, Tex., Ordinance Code § 32-317. You inform us that these parking violations are resolved, as are all other Class C misdemeanors, in Municipal Court through payment of a fine — not rendition of a civil judgment.
Under the bifurcated Texas appellate court system, convictions for violation of parking regulations are appealed to the Texas Court of Criminal Appeals. Snell v. State, 518 S.W.2d 382 (Tex.Crim.App.-1975); Ashworth v. State, 357 S.W.2d 573 (Tex.Crim.App.-1962).
The issuance of a parking citation sets in motion criminal proceedings against an individual who has parked in violation of the local law. In our opinion, a municipal parking regulation enacted under the city's police power authority constitutes a criminal law. See V.T.C.S. art. 1175, §§ 16, 18, 34; art. 6701d, § 27(a)(1). See generally Ex Parte Harrison, 122 S.W.2d 314 (Tex. 1939); City of Austin v. Daniels,322 S.W.2d 384 (Tex.Civ.App.-Austin 1959), aff'd, 335 S.W.2d 753; City of Abilene v. Woodlock, 282 S.W.2d 736 (Tex.Civ.App.-Eastland 1955) cert. denied, 351 U.S. 925 (1956); Harper v. City of Wichita Falls,105 S.W.2d 743 (Tex.Civ.App.-Fort Worth 1937, writ ref'd).
 SUMMARY
A municipal parking regulation is a criminal law.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by Susan L. Garrison Assistant Attorney General